Case 1:21-cv-00749-BMC Document 4 Filed 02/11/21 Page 1 of 3 PagelID #: 5

JOHN R. PETROWSKI (JP 4121)

BRODY, O’CONNOR & O’CONNOR, ESQS.
Attorneys for Defendant

7 Bayview Avenue

Northport, New York 11768

(631) 261-7778

WM 20-527 JP
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

MARITZA PINEIRO, * Docket No.:
Plaintiff,
-against- NOTICE OF REMOVAL
WALMART INC.,
Defendant.
xX

 

TO THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK:

Defendant, WAL-MART STORES EAST, LP i/s/h/a WALMART INC., for the
removal of this action from the Supreme Court of the State of New York, County of QUEENS, to
the United States District Court for the EASTERN District of New York, respectfully shows this
Honorable Court:

FIRST: Defendant, WAL-MART STORES EAST, LP is a defendant ina Civil
action brought against it in the Supreme Court of the State of New York, County of QUEENS,

entitled:
Case 1:21-cv-00749-BMC Document 4 Filed 02/11/21 Page 2 of 3 PagelD #: 6

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
MARITZA PINEIRO, * Index No.: 723597/2020
Plaintiff,
-against-
WALMART INC.,
Defendant.
x

Copies of the Summons, the Complaint, and WAL-MART STORES EAST, LP’s Answer are
annexed hereto as Exhibit “A”.

SECOND: That this action seeks recovery for damages sustained as a result of
personal injuries allegedly suffered by the plaintiff while on the defendant's premises.

THIRD: The grounds for removal are that this Court has original jurisdiction
pursuant to 28 § 1332(a)(1). The amount in controversy exceeds the sum or value of $75,000,
exclusive of interests and costs, and is between citizens of different States. Annexed hereto as
Exhibit “B” is defendant’s Combined Discovery Demands. Annexed hereto as Exhibit “C” is
plaintiffs Response to Defendant’s Demands, received by this defendant on January 19, 2021.

FOURTH: The defendant, WAL-MART STORES EAST, LP, is a Delaware limited
partnership with its corporate headquarters and principal place of business in Arkansas. WSE
Investment, LLC, is the limited partner of WAL-MART STORES EAST, LP, and WSE
Management, LLC is the General Partner. Both are Delaware companies with their principal places
of business in Arkansas. The sole member of both limited liability companies is Wal-Mart Stores
East, Inc. Wal-Mart Stores East, Inc. is a citizen of Arkansas. It is incorporated in Arkansas and

its principal place of business is in Arkansas. Thus, for diversity purposes, the defendant is a citizen
Case 1:21-cv-00749-BMC Document 4 Filed 02/11/21 Page 3 of 3 PagelD #: 7

of Arkansas. See Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S.Ct. 1015, 108 L-Ed.2d
157 (1990) (stating that, for purposes of diversity jurisdiction, limited partnerships have the
citizenship of each of its general and limited partners); Cosgrove v. Bartolotta, 150 F.3d 729, 731
(7th Cir.1998) (stating that, for purposes of diversity jurisdiction, a limited liability company has
the citizenship of its members).

FIFTH: That upon information and belief Plaintiff is a citizen of the State of New
York, County of QUEENS.

SIXTH: In that this action is between citizens of different states and seeks damages
in excess of $75,000.00, than pursuant to 28 U.S.C.A. § 1332 and 28 U.S.C.A. § 1441 and § 1446
the case should be removed from the Supreme Court of the State of New York, County of QUEENS
to the United States District Court for the EASTERN District of New York.

Dated: Northport, New York
February 11, 2021

Yours, etc.

BRODY, O’CONNOR & O’CONNOR, ESQS.
~Y for Defendant

R. PETROWSKI oP 4121)
; Bkyview Avenue

Nogthport, New York 11768
(631) 261-7778

File No.: WM 20-527 JP

  
  

TO: BADER & YAKAITIS, LLP
Attorneys for Plaintiff
1430 Broadway, Suite 1802
New York, New York 10018
(212) 465-1110
